DETAILED ACTION
The amendment filed 4/19/2022 has been entered. Claims 1, 4-7, 9,  11-12, and 16 have been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 12-13, filed 4/19/2022, with respect to claims 1, 9, and 16 have been fully considered and are persuasive.  The rejection of 1/28/2022 has been withdrawn. 
Response to Amendment
Regarding the rejections to the claims under 35 USC §112(b), applicant has amended the claims to overcome the rejections. The rejections under 35 USC §112(b) have been withdrawn.
Regarding the rejections to the claims under 35 USC §103, applicant has amended the claims to overcome the prior art. The rejections under 35 USC §103 have been withdrawn.
Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 16 are allowable for reciting the off-road vehicle is set into an EV mode when the vehicle is within a geofenced area/coordinates or a predetermined distance from the geofenced area/coordinates “and a percentage of times the EV mode was previously activated… exceeding a threshold percentage value” (emphasis added).
Claim 9 is allowable, as stated in Office Action of 1/28/2022, for reciting the off-road vehicle is set into an EV mode “based on the parameter and a percentage of times the EV mode was previously activated… exceeding a threshold percentage value” (emphasis added).
Kim discloses detecting a parameter of a surrounding environment (green zone detection unit 310 includes an image recognition unit 311 to obtain information about a current position and environment, see at least [0053]-[0054]) and setting the vehicle into an EV mode based on the parameter (system determines whether the vehicle is in a green zone, restrict engine and EV mode is performed, see at least [0081]). However, Kim does not disclose determining “a percentage of times the EV mode was previously activated… exceeding a threshold percentage value” in order to set the off-road vehicle into an EV mode.
Tolley teaches an off road vehicle (see at least abstract) that utilizes geo-fenced areas (see at least [0103]) but does not teach “a percentage of times the EV mode was previously activated… exceeding a threshold percentage value.”
Therefore, the combination of Kim and Tolley fails to teach the application’s invention in combination and as a whole and fails to teach setting a vehicle into EV mode based on the combination of two requirements, one of which is the “ percentage of times the EV mode was previously activated… exceeding a threshold percentage value.”
Claims 2-8, 10-15, and 18-20 would be allowable because they are dependent on claims 1, 9, and 16 and further define and limit the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662